262 Ga. 451 (1992)
421 S.E.2d 283
KROUPA
v.
COBB COUNTY et al.
S92A1137.
Supreme Court of Georgia.
Decided October 8, 1992.
Mary Kroupa, pro se.
Kris Skaar, for appellees.
HUNT, Justice.
Mary Kroupa brought this action against Cobb County and two county police officers under 42 USC § 1983,[*] seeking damages for the *452 officer's actions in ticketing her for a traffic offense, and in their investigation of the traffic accident in which she was involved. The trial court properly granted summary judgment to the defendants because none of Kroupa's allegations, even if true, shows a deprivation of any rights secured under 42 USC § 1983.
Moreover, we take this opportunity to point out that jurisdiction of appeals raising claims of violations under 42 USC § 1983 generally lies in the Court of Appeals, because such claims ordinarily involve the application of unquestioned and unambiguous provisions of the state or federal constitutions. See Thornton v. State, 234 Ga. 480 (216 SE2d 330) (1975). Thus, unless jurisdiction lies in this court for some other reason, appeals raising claims under 42 USC § 1983 should be filed in the Court of Appeals.
Judgment affirmed. Clarke, C. J., Bell, P. J., Benham, Fletcher, Sears-Collins, JJ., and Judge Jere F. White concur.
NOTES
[*]  42 USC § 1983 provides a federal remedy in damages when a person, acting under color of state law, deprives another of "any rights, privileges, or immunities secured by the Constitution and laws. ..."